COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jeremy Thomas v. The State of Texas

Appellate case number:   01-11-00258-CR

Trial court case number: 1284896

Trial court:             177th District Court of Harris County

        This case was abated, treated as a closed case, and removed from this Court’s active
docket on April 11, 2013. In the order of abatement, we noted that this appeal would be
reinstated on this Court’s active docket when the Court of Criminal Appeals finally disposed of
the appellant’s petition for discretionary review challenging a judgment in cause number 01-11-
00500-CR. On April 16, 2014, the Court of Criminal Appeals affirmed this Court’s December
20, 2012 judgment in cause number 01-11-00500-CR. On May 23, 2014, the Court of Criminal
Appeals issued its mandate affirming our judgment in cause number 01-11-00500-CR.
       Accordingly, we REINSTATE this case on the Court’s active docket.
       The appellant’s brief, if any, in cause number 01-11-00258-CR is ORDERED to be filed
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of the
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court

Date: August 12, 2014